Citation Nr: 1543391	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  15-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right eye disability.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for obstructive sleep apnea (OSA).

8.  Entitlement to service connection for traumatic brain injury (TBI).

9.  Entitlement to an initial rating higher than 50 percent prior to August 2011 and higher than 10 percent thereafter for posttraumatic stress disorder (PTSD), including the issue of whether the reduction from 50 percent to 10 percent was proper.

10.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus.

11.  Entitlement to an initial rating higher than 10 percent for limited flexion of the right knee.

12.  Entitlement to an initial rating higher than 10 percent for instability of the right knee.

13.  Entitlement to an initial rating higher than 10 percent for a low back disability.

14.  Entitlement to an initial rating higher than 10 percent for a neck disability.

15.  Entitlement to an initial compensable rating for residuals of fracture of the right fifth metacarpal, status post open reduction and internal fixation (right little finger disability).

16.  Entitlement to an initial compensable rating for limitation of motion of left ring finger status post metacarpal fracture (left ring finger disability).

17.  Entitlement to an initial compensable rating for limitation of motion of left little finger status post metacarpal fracture (left little finger disability).

18.  Entitlement to an initial compensable rating for the residuals of a broken nose.

19.  Entitlement to an initial compensable rating for left shoulder disability.

20.  Entitlement to an initial compensable rating for a scar on the right hand.

21.  Entitlement to an initial compensable rating for a scar on the left hand.  

22.  Entitlement to an initial compensable rating for a scar under nose.

23.  Entitlement to an initial compensable rating for right ear hearing loss.

24.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2012, March 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear for a hearing before a member of the Board, scheduled pursuant to a July 2015 Board Remand.  The Veteran withdrew his request in July 2015, and he has not asked that another hearing be scheduled.

The issue of entitlement to reimbursement for medical expenses has been raised by a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board is granting service connection for TBI and headaches, as well as granting initial higher ratings for left and right fingers, left shoulder, face and right hand scars, and PTSD, as well as granting a TDIU.  The remaining issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Traumatic brain injury is related to service.

2.  Headaches are caused by traumatic head injury.

3.  His right little finger, left little finger, and left ring finger all manifest with painful and limited motion, but without ankylosis of any of the fingers.

4.  Prior to February 2013, his left shoulder manifested with painful and limited motion that well exceeded 90 degrees; starting from February 2013, his left shoulder disability manifests with painful and limited motion at shoulder level.

5.  The Veteran's right hand scar is painful, nonlinear, and stable, and does not cover an area of 144 square inches or greater.  His left hand scar is not painful and linear.  His two scars by his nose are painful, but do not have any of the characteristics of disfigurement.  In total, he has three painful scars.

6.  His PTSD has not improved.

7.  His PTSD causes social and occupational impairment with deficiencies in most areas.

8.  His disabilities preclude him from obtaining and maintaining substantial gainful employment.
CONCLUSIONS OF LAW

1.  The criteria are met for service connection for TBI.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria are met for service connection for headaches.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria are met for initial 10 percent ratings for each right little finger, left little finger, and left ring finger.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.59, 4.71a, Diagnostic Code (DC) 5230 (2015).

4.  The criteria are met for an initial 10 percent rating for the left shoulder prior to February 2013; and the criteria are met for a 20 percent rating thereafter.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.59, 4.71a, DC 5201 (2015).

5.  The criteria are met for an initial 20 percent rating for three painful scars of the right hand and face; the criteria are not met for an initial compensable rating for left hand scar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, DCs 7804, 7805 (2015).  

6.  The reduction from 50 percent to 10 percent for PTSD was not proper.  
38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.130, DC 9411 (2015).

7.  The criteria are met for a 70 percent rating for PTSD for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.130, DC 9411 (2015).

8.  The criteria are met for a TDIU starting from August 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Relevant treatment records have been associated with the claims file.  

He was provided with a VA examinations for the right hand in June 2012 and for both hands February 2013.  The Veteran alleges that the second examination report is inadequate, as it does not address some of his symptoms.  The Board finds the examination reports adequate to award compensable ratings for each of his right and left finger disabilities.  This issue is also being remanded so that a more complete examination can be conducted and the issue of his ratings for the entire period readjudicated.  Therefore, there is no prejudice to the Veteran by relying on the available evidence to grant these compensable ratings.

He was provided with VA examinations for the left shoulder and his scars that are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

His PTSD has been evaluated several times, and the Veteran argues that the February and September 2013 VA examinations are not adequate.  He has submitted a private evaluation, and his treating physician issued a report on the severity of his symptoms.  He was also provided with an updated VA examination in June 2014.  He has not made any allegations regarding the adequacy of that report, and the Board finds that the duty to assist has been met.

Service Connection 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Traumatic brain injury (TBI)

The Veteran's STRs document that the Veteran briefly lost consciousness when he was hit with an AK-47 and broke his nose.  He asserts that after this incident, he felt confusion, and experienced some memory problems, dizziness, balance problems, and blurred vision.  

The October 2013 VA examiner found this to be the most serious head injury.  The Veteran alleges additional injuries, which the VA examiner also considered, but only the incident involving the broken nose involved loss of consciousness.  The Veteran was diagnosed with TBI, which was attributed to service.  The Board finds that the criteria for service connection are met.

Headaches

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a) (2015).  
In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The October 2013 VA examiner attributed headaches to TBI.  Accordingly, service connection for headaches is also granted.






Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).

Right and Left little finger, Left ring finger

The Veteran's right little finger, left little finger, and left ring finger are each rated noncompensably under DC 5230, which provides for a noncompensable rating (0 percent) to be assigned for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230.  He argues that he is entitled to higher ratings.  The Board observes that his VA examinations, VA treatment records, and statements reveal that he has chronic pain in both hands due to these disabilities, as well as limited motion.

The rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 38 C.F.R. § 4.59.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran is not entitled to a higher rating based on limited motion.  Any limited motion of the ring or little fingers is rated noncompensably.  38 C.F.R. § 4.71, DC 5230.

However, the record shows painful motion.  Accordingly, the Board finds that a 10 percent rating is warranted for each the right little finger, the left little finger, and the left ring finger due to his pain.  38 C.F.R. § 4.59.  The minimal compensable rating available for the little and ring fingers is 10 percent under DCs 5156 and 5155, which pertains to amputation at the proximal interphalangeal joint without metacarpal resection.  38 C.F.R. § 4.71a.  

The evidence does not show entitlement to an even higher rating. The Board considered rating his disability under DC 5227, which pertains to ankylosis, but, as with DC 5230, ankylosis of the ring or little fingers is rated noncompensably.  Id.

The Board has considered his functional loss, but the next higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, DCs 5216-5222.

The findings of the VA examinations indicate that additional fingers show limited and painful motion.  However, it is unclear that these symptoms are attributed to his service-connected disabilities.  The Veteran also alleges that he has circulation problems in his hand, a weakened grip, and a disfigured right hand.  These symptoms will be addressed on remand.

Consequently, the Board does not find that referral for extraschedular consideration is warranted at this time.  Extraschedular consideration is a component of an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  As discussed above, there is evidence of symptoms that are not encompassed by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  However, it is not clear that these symptoms are attributable to his service-connected left and right finger disabilities, which will be addressed by the remand directives.  Because the issues of the appropriate ratings to be assigned to his left and right finger disabilities for the entire period on appeal are being remanded, the issue of whether extraschedular consideration is warranted will be readjudicated once the evidence is more completely developed.

Left shoulder

The Veteran's left shoulder is rated noncompensably under DC 5201, which pertains to limited motion of the left shoulder.  Under this code, limited motion to shoulder level is rated 20 percent disabling for both the major and minor extremities; to midway between side and shoulder level, a 30 percent rating is warranted for the major extremity and a 20 percent rating for the minor extremity; and, to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal flexion of the shoulder is from 0 to 180 degrees and normal abduction is 0 to 180 degrees.  38 C.F.R. § 4.71a, Plate I.

He argues that he is entitled to a compensable rating.  In March 2013, he reported that he is only able to lift his left arm to shoulder level.  

The record reveals he is right hand dominant.

During June 2012 VA examinations, he had flexion to 170 degrees and abduction to 160 degrees.  He had painful motion, stiffness, and clicking on motion.  He complained of intermittent flares of pain.  His functional loss was found to be caused by painful motion/movement.  Muscle strength was normal.

During the February 2013 VA examination, he was only able to flex to 90 degrees.  He complained of constant pain, and very frequent flares.  His functional loss was found to be caused by painful motion/movement.  Muscle strength was normal.

Based on this body of evidence, the Board finds that a 10 percent rating is warranted for the period prior to February 2013.  His painful, but noncompensable limited motion prior to the February 2013 VA examination, warrants the minimum compensable rating for the joint, which is 10 percent pursuant to DC 5203.  
38 C.F.R. § 4.59.  His limited motion does not meet the criteria for a higher rating, as it exceeds shoulder level.  38 C.F.R. § 4.71a, DC 5201.  Even when taking into account his painful motion and functional loss, the evidence does not show that he was unable to lift his arm past shoulder level.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  

Starting from February 2013, he is entitled to a 20 percent rating, as he was only able to flex his arm to 90 degrees, which is shoulder level.  38 C.F.R. § 4.71a, DC 5201.  A higher rating is not warranted, as his range of motion was not further reduced by his functional loss.  

He is not entitled to this 20 percent rating any earlier, as this level of disability was not factually ascertainable until the February 2013 VA examination.  38 C.F.R. § 3.400(o).

The evidence does not show ankylosis, or impairment of the humerus or clavicle or scapula, therefore DCs 5200, 5202, and 5203 do not apply.

The Veteran's symptoms of clicking and popping are not listed in the rating schedule.  However, the Board does not find referral for extraschedular consideration warranted.  Thun v. Peake, 22 Vet. App, 111 (2008).  Although these symptoms are not specifically among the criteria pertaining to shoulders, the rating schedule specifically contemplates factors such as disturbance of locomotion.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  There is no indication that these symptoms are severe, or that they substantially or materially contribute to his disability.  Indeed, he complains of pain and limited motion.  The evidence does not show instability or dislocations.  He has not been hospitalized for these symptoms, or for his shoulder at all.  The criteria for referral of the left shoulder for extraschedular consideration have not been met.  Thun, supra.

Scars of the hands and face

The Veteran is service connected for a scar under the nose, rated as 10 percent disabling, and a scar on each the right and left hands, both rated noncompensably.  He has alleged that he is entitled to higher ratings for his scars, and has argued that both the right hand and left hand scars are 4 inches long.

The scar on his right hand is rated noncompensably under DC 7802, which pertains to scars that are not on the head, face, or neck, and that are superficial and nonlinear.  An area of 144 square inches (929 square centimeters) or greater warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7802.

The scar on his left hand is rated noncompensably under DC 7805, which pertains to other scars, including linear ones, and other disabling effects of scars.  Id., DC 7805.  

The scar under his nose is rated at 10 percent disabling under DC 7804, which pertains to unstable or painful scars.  One or two such scars warrant a 10 percent rating, three or four warrant a 20 percent rating, and five or more warrant a 30 percent rating.  Id., DC 7804.

The record reveals that his right hand scar is painful, superficial, and nonlinear.  It is not unstable.  It was measured during the February 2013 VA examination as 0.7 x 0.7 centimeters.  It was noted to be very well healed.  As noted above, he alleges that this scar is 4 inches long.  

His left hand scar is 8 x 0.2 centimeters.  It was noted to be well healed, non-tender, stable with no signs of functional limitation, and superficial.  He did not complain of pain.  He alleges that it is over 5 inches long.

He was found to have two scars under the nose.  He complained that both of these were painful.  They were not unstable.  At the base on the nose is a well healed, superficial, stable, slightly sensitive scar, with no signs of functional limitation.  It was measured at 0.6 x 0.1 centimeters.  On the left side of the nose is a well healed, stable, superficial, slightly sensitive scar, with no signs of functional limitation.  It was measured at 0.7 x 0.1 centimeters.

Based on this body of evidence, the Board finds that a 20 percent rating is warranted under DC 7804 because he has three painful scars-the two on his face and the one on his right hand.  A higher rating is not warranted under this code because there is no evidence of five or more painful scars.

The Board considered rating his facial scars under DC 7800, which pertains to disfigurement of the head, face, or neck.  Under this code, a 10 percent rating is assigned when one characteristic of disfigurement is present.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or, with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or, with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2015).

Note (1) to the DC 7800 sets forth the eight characteristics of disfigurement: 
(1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeter) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

A higher rating is not warranted under DC 7800.  Neither of his facial scars meet any of the characteristics of disfigurement.  Indeed, in reviewing color photographs of these scars, the Board finds they are barely visible.  Id., Note (3).

The Board notes that the diagnostic code initially applied to his right hand scar, DC 7802, resulted in a noncompensable rating.  By changing the code it is rated under to DC 7804, he will be compensated for this scar.  The Board acknowledges the Veteran's allegation that the right hand scar is four inches long.  Even if that were the case, that still falls well short of the required 144 square inches that must be shown in order to have a compensable rating under DC 7802.

He does not have any deep and nonlinear scars, so DC 7801 is not applicable.  

His left hand scar is linear, and therefore the criteria under DCs 7800, 7801, and 7802 do not apply.  He has not complained that it is painful, and the medical evidence does not show that.  Even if it was painful, a rating higher than 20 percent for painful scars under DC 7804 would not be warranted, as he would need to have five or more to reach the next higher rating.  

The Board considered application of DC 7805, but has not identified any other disabling effects of his scars that are not encompassed by the rating criteria, and the Veteran has not so alleged.  Further, the Board does not find referral for extraschedular consideration warranted.  Thun v. Peake, 22 Vet. App, 111 (2008).  His symptoms are encompassed by the rating schedule, and he does not allege any additional symptoms or functional loss caused by his scars.  The criteria for referral of his scars for extraschedular consideration have not been met.  Thun, supra.

Posttraumatic stress disorder (PTSD)

The Veteran's PTSD is currently staged, and rated as 50 percent disabling prior to September 2014 and as 10 percent disabling thereafter.  The Board notes that his PTSD rating was reduced in a July 2014 rating decision.  After review, it appears that the RO followed all appropriate notice requirements before making the reduction.  The Veteran filed a notice of disagreement in regard to the decision, but the issue has not yet been readjudicated in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 119 (1998).  Because the Board will reinstate his 50 percent rating-and, indeed, increase his rating to 70 percent-there is no prejudice to the Veteran in addressing the reduction in this decision.  As the issue of his increased rating is intertwined with whether the reduction was proper, it is more efficient to address these issues at the same time.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.
 
For disabilities that have been rated at the same level for a long period of time (i.e., five years or more), the law also requires VA to show that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The Veteran's 50 percent rating for PTSD was in place for less than five years.

The Board finds that the evidence does not show an actual change in disability.  The RO decided to reduce his rating on the basis of the September 2013 VA examination, which posited the possibility that the Veteran has a personality disorder instead of or in addition to an acquired psychiatric disability.  This is significant because personality disorders are not subject to service connection; however, no diagnosis of a personality disorder was made.  The examiner also noted inconsistencies regarding the Veteran's behavior and his stated symptomatology, and the RO found inconsistencies regarding statements he made pertaining to experiences in service that are not shown in the record.  While the Board observes some inconsistencies, the evidence is overwhelmingly in his favor that there are significant symptoms.  It does not appear that the reduction was made with the entire history of the disability in mind.  Accordingly, his 50 percent rating is restored, effective from October 2014.

The remaining inquiry regarding PTSD is whether he is entitled to a rating higher than 50 percent.  

The Board notes that he is also diagnosed and service-connected for TBI, which oftentimes has similar symptomatology as PTSD.  On review of the October 2013 VA examination that diagnosed TBI, the Board observes that the examiner opined that the impact of the TBI is mild, and that his symptoms impacting cognition were not likely related to the TBI.  His neurobehavioral effects (noted as irritability, verbal aggression, moodiness, inflexibility, anxiety and depression) and sleeping difficulties were also found to be unrelated to TBI.  These will accordingly be attributed to PTSD.

The Board also notes that there is an inconsistency in the record regarding whether the Veteran's attention deficit hyperactivity disorder (ADHD) was diagnosed before or during service.  The Veteran asserts that it was diagnosed during service, although he has not made strong arguments that it should be separately service-connected.  The June 2012 VA examiner opined that PTSD is the major contributor to his level of impairment.  She also opined that ADHD likely increased in severity during his service.  Accordingly, in giving him the benefit of the doubt, the Board will consider all psychiatric symptoms to be related to his PTSD, unless specifically attributed to another non-service connected disorder.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).
 
After review of the evidence, the Board finds that it is in relative equipoise as to whether the inconsistencies in his reports and complaints actually reflect exaggerated complaints rather than misstatements.  One major inconsistency involves his complaints regarding his exposure to IED blasts while in Iraq.  While still on active duty, he denied any such exposure.  Later, and in conjunction with this claim, he indicated that he was actually in the blast zone and knocked down at least one time.  There is no bright line rule regarding how close one must be to an IED blast in order to accurately state exposure.  It was noted by one VA examiner that the Veteran is not in receipt of the Combat Infantry Badge or a Purple Heart.  He was, however, deployed to Iraq twice, and undoubtedly heard nearby explosions, as well as saw the results of them.  Indeed, his placement in Iraq is sufficient, on its own, to qualify as a stressor.  His military occupational specialty (MOS) was Cannon Crewmember.  Given this evidence, the Board finds that his descriptions of his nightmares and intrusive thoughts, which include IED explosions, are credible.

The Board finds that he is entitled to a 70 percent rating for PTSD for the entire period under review, as there is occupational and social impairment with deficiencies in most areas.  He is always on watch, has severe anxiety, and anger issues.  He has difficulty handling stressful situations, and gets very upset if plans are changed.  He is unable to be spontaneous.  He does not like to be around people, and feels like if he makes a friend he will just be let down.  He feels embarrassed.  He has difficulty in his established relationships, and knows that he is often too hard on his wife.  He has disturbed motivation and mood, and does not partake in any of his previous activities.  This is also partly due to physical aches and pains, which contributes to his depression.  He has difficulty keeping his thoughts organized, and one clinician indicated that his wife provides him with structure and organization that he would not be able to achieve without her.  He has nightly nightmares, and has seriously injured himself while having a nightmare.  

The Board does not find a 100 percent rating to be warranted, as he does not have total occupational and social impairment.  He has indicated that he can control his anger and irritation, or temper it, by walking away to "take space" and cool off.  The record shows that he has been threatening and combative with VA staff, but there is no evidence that he was ever physical with any of them.  His dissatisfaction with VA is well-documented.  The police were apparently called one time when he and his mother were arguing, but this did not result in an arrest.  He has indicated that he is close with his grandparents and a cousin, and has not apparently had difficulty in maintaining those relationships.  He has indicated passing thoughts of suicide, but has not been found to have chronic suicidal or homicidal ideation.  He has some impaired insight and judgment, but this has not resulted in him being exploited or harmed, or him harming another person.  He understands that he has problems with his temper, and avoids being alone with his baby daughter.  He understands that his behavior prevents him from spending time with people and establishing new relationships.  The record reveals near continuous anxiety and depression, but only one panic attack.  His private evaluator opined that he would not be able to function without his wife's assistance because of his concentration and attention problems, however, he was observed taking a diagnostic test in the lobby of the VA by one of the examiners, and did not appear to be bothered by the people coming and going.  He also indicated that he occasionally goes shopping by himself, and went on at least one "ride-along" with local police.  In sum, although his symptoms are severe, they are not totally impairing.  38 C.F.R. § 4.130, DC 9411 (2015).

Referral for extraschedular consideration is not warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  

Similarly, the Board does not find that the collective impact of his disabilities require referral for extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition or that have not been remanded for more information.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran is service-connected for many things, and his total disability rating since August 2011, when also taking into account the decisions herein, is 90 percent.  He therefore meets the schedular requirements for the assignment of a TDIU.

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows that he has not worked since returning home from active duty in August 2011.  He has chronic pain due to his service-connected joints (back, knee, feet), which preclude walking or standing for prolonged periods.  He has reduced grip strength and is unable to lift his left arm above shoulder height.  His PTSD causes irritability and difficulty being patient, and he would likely not do well working in any sort of customer service position.  The record also shows anxiety and difficulty establishing relationships.  His PTSD also causes some concentration and attention difficulties.  Although VA examiners have opined that he can do sedentary work, there is no indication that he has any training that is transferable to such work.  He has a high school diploma.  Accordingly, a TDIU is granted.


ORDER

Service connection for TBI is granted.

Service connection for headaches is granted.

An initial 10 percent rating is granted for right little finger disability.

An initial 10 percent rating is granted for left little finger disability.

An initial 10 percent rating is granted for left ring finger disability.

An initial 10 percent rating is granted prior to February 2013, and an initial 20 percent is granted thereafter, for left shoulder disability.

An initial 20 percent rating under DC 7804 is granted for scars of the face and the right hand.

The claim for an initial compensable rating for left hand scar is denied.

The reduction of the Veteran's PTSD was improper; his original 50 percent rating is restored.

An initial rating of 70 percent is granted for PTSD for the entire period on appeal.

A TDIU is granted for the entire period on appeal.


REMAND

The Veteran's remaining claims require additional development.

In regard to the Veteran's claims for service connection of tinnitus and left ear hearing loss, and for a compensable rating for right ear hearing loss, a VA examination should be scheduled.  The Veteran has alleged that he has had ringing in his ears since service, but did not realize that while still in service because he was still around loud vehicles, and he thought that it would go away.  The February 2013 VA examination found tinnitus less likely related to service because the Veteran denied having it during service on multiple occasions.  However, the examiner has not considered his statements.  The examiner did not opine on whether tinnitus is related to his right ear hearing loss, which should be addressed.  In regard to his hearing loss, the Veteran has alleged an increase in both right and left ear hearing.  Accordingly, an examination should be conducted that addresses hearing loss and tinnitus.

In regard to his claim to service connect a right eye disability, the October 2012 VA examination on record is inadequate.  The examiner checked "yes" to whether the Veteran had any one or more of listed eye conditions, but did not check the eye condition that he has.  He is diagnosed with a corneal opacity, which was noted to have possibly been caused by conjunctivitis in one section, but then later not attributed to conjunctivitis in another section.  The examiner appeared to consider the Veteran's statements that he injured his eye in an IED blast, but only mentioned that he did not have an injury in July 2009.  This rationale does not appear to consider that the Veteran was in service until August 2011.  On remand, another examination and opinion should be obtained.

In regard to his claim to service connect erectile dysfunction, he has not been given a VA examination.  He has alleged that he noticed it after returning from his second deployment.  His VA treatment records show that he was prescribed medication to treat erectile dysfunction in or around September 2012.  A medical opinion must be obtained.

In regard to his claim to service connect GERD, the current examination is not adequate.  The examiner based his opinion on an absence of treatment or complaints in service, which is not an adequate basis on its own to deny service connection.  The Veteran alleges having symptoms in service that he did not seek treatment for until after separation.

In regard to his claim to service connect sleep apnea, a supplemental medical opinion is requested.  The Veteran submitted a medical article documenting a connection between PTSD and sleep apnea that should be addressed.  Also, medical records received in October 2014 suggest that the service-connected residuals of his broken nose and subsequent surgeries may be having an impact on his ability to tolerate the CPAP machine that he needs to sleep.  An opinion on that should also be obtained.

In regard to his claim for an increased initial rating for bilateral pes planus, he has alleged an increase in his symptoms.  In an April 2013 statement, he alleged that he over pronates.  He has also alleged severe pain.  Accordingly, an updated examination is required. 

In regard to his claim for an increased initial rating for his knee, the medical evidence of record suggests that an increase in symptoms has occurred.  Specifically, he went to the emergency room in or around August 2014 with severe pain and locking symptoms.  On remand, those records must be obtained and an updated examination provided.

In regard to his claim for an increased initial rating for his back, he has alleged in a February 2013 statement that he is unable to bend forward at all.  VA treatment records from June 2013 show reduced muscle strength and reduced reflexes, which had not been shown on the February 2013 VA examination.  As he alleges, and the evidence demonstrates, an increase in severity, an updated VA examination must be conducted.  He has also generally alleged an increase in the severity of his neck disability, which should also be examined.

In regard to his claim for an initial rating even higher than 10 percent for his right and left finger disabilities, he has alleged the presence of additional symptoms.  He has also alleged increased severity of his disabilities, therefore, an updated examination of both hands must be addressed.

In regard to the residuals of his broken nose and septorhinoplasty and turbinoplasty, the Veteran alleges increased severity of his symptoms.  Therefore, an updated examination is required.  Further, the VA examinations of record indicate that he has allergic rhinitis, diagnosed in August 2011.  An opinion on whether that is related to his service-connected residuals must be obtained.  He has alleged constant pain and discharge, congestion, and intermittent nose bleeding.  He has also alleged that his nose is deviated to one side.  The examiner will be asked whether this is a result of his service-connected disability, and if so, whether the surgery resulted in loss of part of one ala, or other obvious disfigurement.  The examiner will also be asked whether the residuals have any impact on sleep apnea.

Finally, the Veteran has not been given a Gulf War examination.  The Veteran complains of painful joints, as well as daytime sleepiness and sleep impairment.  He has gastrointestinal symptoms.  He experiences light sensitivity.  These symptoms, and any other reported symptoms, should be investigated.  He should be screened for medically unexplained chronic multisymptom illnesses, including chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his hearing loss and tinnitus, his right eye, his erectile dysfunction, GERD, sleep apnea, feet, knee, low back, neck, right and left hands, and nose, and make arrangements to obtain all records not already associated with the claims file.

Specifically ask for authorization to obtain records from St. Luke's Hospital.

Ensure that a complete record of VA treatment is associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that left ear hearing loss is present and related to service, whether it is as likely as not (50 percent or greater probability) that tinnitus is related to service, and as to the current severity of right ear hearing loss.

a.  Right ear hearing loss: Please conduct a complete hearing test.  Also provide an brief description of his functional loss due to his hearing loss.

b.  Left ear hearing loss:  Does the Veteran have left ear hearing loss at all, and if so, is it considered disabling for VA purposes? That is, is the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or is the speech recognition score using the Maryland CNC Test less than 94 percent?

If so, is it as likely as not (50 percent or greater probability) that left ear hearing loss is related to service?  The Board notes that right ear hearing loss is service-connected, as a result of noise exposure in service.

c.  Tinnitus:  Is it as likely as not (50 percent or greater probability) that tinnitus is related to his service.  The Board notes that the Veteran denied having ringing in his ears multiple times while still in service, but has asserted that he was still around a lot of noise and thought the ringing he had would go away when he was no longer exposed.  The February 2013 VA examiner did not consider this statement, and also did not render an opinion as to whether it is as likely as not (50 percent or greater probability) that tinnitus is caused or aggravated by his service-connected right ear hearing loss, or caused by his service-connected TBI.  

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the right eye, to include corneal opacity, is related to service.  The examiner is asked to review the claims file and medical records prior to the examination.

The Veteran alleges that he was told he has a scar on his right eye, which he attributes to an IED blast in service.  During service, he denied being exposed to any IED blasts (August 2008 and December 2010 Post-Deployment Assessments, April 2008 TBI evaluation), but he was involved in a motor vehicle accident, and he was hit in the face by an AK-47.  The examiner is asked to provide an opinion as to whether any of his right eye diagnoses can be attributed to such exposure.  

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that erectile dysfunction is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran alleges that he noticed erectile dysfunction after returning from his second deployment, which was in or around December 2010.  He separated in August 2011.  He was prescribed medication to treat ED in September 2012.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge. 

5.  Schedule the Veteran for an appropriate examination for an opinion on whether GERD is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to elicit a detailed history of the Veteran's symptoms, and to also provide an opinion as to whether he has symptoms that are not encompassed by the GERD diagnosis.

The examiner is asked to review the claims file before the examination.  His STRs do not document any gastrointestinal symptoms, but that is not dispositive of the question of whether any current diagnosis is related to service.  He alleged in or around July 2013 that he had problems for a number of years, and was put on omeprazole in May 2012.  The examiner is asked whether his symptoms are as likely as not attributable to service, in that they incepted during service or are related to a diagnosis or injury from service.  

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

6.  Schedule the Veteran for an appropriate examination for an opinion on whether he has sleep apnea, and if so, whether it is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran's separation examination in May 2011 indicates his wife witnessed him stop breathing while he was sleeping.  The December 2013 VA examiner noted this, but indicated that she was not able to diagnose such a condition.  He also indicated that it was diagnosed two years after separation, after a September 2013 VA examination, which weighed against a relationship to service; however, the Veteran had been advised to have a sleep study prior to that and had not kept the appointment.  The examiner attributed the diagnosis to post-service weight gain, but did not adequately address the presence of symptoms and the recommended sleep study prior to that time.  Further, the Veteran's personnel records show that he was discharged from service because he was unable to meet the weight standards, which shows that he was overweight prior to separation.  Given that he had been observed to stop breathing during his sleep while still in service, and was also overweight, the examiner is asked whether there is a 50 percent chance or greater that his sleep apnea started while in service.

The examiner is also asked to comment on the medical articles linking PTSD to sleep apnea, submitted by the Veteran in or around September 2015.

The examiner is also asked to provide an opinion on whether sleep apnea is caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service connected residuals of broken nose and subsequent surgeries.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

7.  Schedule an appropriate examination for a report on the current severity of bilateral pes planus.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination.

The Veteran alleges that he over pronates, and the examiner is asked to comment on the level of pronation present in each foot.  The examiner is asked to provide an opinion on whether pes planus is severe in one or both feet.  That is, is there objective evidence of marked deformity in one or both feet, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities?  Please be specific in describing all findings.

The examiner is asked if there are any additional symptoms or diagnoses related to his pes planus.  The Board notes the Veteran was diagnosed with plantar fasciitis while in service (in or around March 2009), and that he continues to complain of severe pain.  He has also indicated that prescription orthotics have not helped his pain.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

8.  Schedule an appropriate examination for a report on the current severity of the right knee.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination.

Conduct testing for lateral instability and recurrent subluxation, and indicate whether any positive results are slight, moderate, or severe.

Indicate whether the Veteran has symptoms of dislocated semilunar cartilage, including pain, "locking", and effusion.  The Board notes that he had symptoms of a meniscus tear during service, in or around September 2008.  If a meniscus injury is found, the Board asks the examiner to provide an opinion as to when that may have occurred.

Conduct range of motion testing of the right knee, and document the point at which pain is objectively observed and the point at which motion stops.  Document range of motion after repeated testing.  

Indicate whether there is additional limited motion or additional functional loss during flares.  For this purpose, it is essential to elicit details from the Veteran regarding his limitations during flares, and the frequency of his flares.  If the examiner finds additional limited motion, please list it in terms of degrees of motion.  If unable to provide this sort of information, please provide an opinion on the activities that would be precluded due to functional loss (for example, inability to climb stairs).

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

9.  Schedule an appropriate examination for a report on the current severity of his low back and neck disabilities.  The examiner is asked to review the claims file prior to the examination, and conduct a complete examination of both the lumbar and cervical spines.

VA treatment records from in or around June 2013 showed possible neurologic abnormalities (reduced muscle strength and reduced reflexes), and the examiner is asked to document all neurologic symptoms, along with an opinion on their severity.

Range of motion measurements should be taken, document the point at which pain is objectively observed and the point at which motion stops.  Document range of motion after repeated testing.

The Veteran alleges that he cannot bend forward at all, due to pain.  The examiner is asked to provide an opinion as to whether his range of motion is so limited so as to be the equivalent of ankylosis.

Ask the Veteran whether he experiences flares of pain, and if so, determine their frequency and their causes.  Provide an opinion as to whether there is additional functional loss during flares.  If there is additional limited motion during flares, provide an opinion on the extent of additional loss, in terms of degrees if possible.  If not possible, then please provide an opinion on the activities that would be precluded during flares.  Therefore, it is vital that the examiner elicit a detailed history of the Veteran's symptoms.

The examiner is asked whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

10.  Schedule the Veteran for an appropriate examination of his left and right hands for a report on the current severity of his service-connected right and left little finger and left ring finger disabilities.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked to list all symptoms attributable to the service-connected disabilities.  The Board notes that the record suggests that he has symptoms of the wrist due to the ORIF surgery, and the examiner is asked to address that, with all necessary diagnostic testing.  

The VA examinations show that additional fingers, beyond the Veteran's service-connected fingers, show limited or painful motion.  The examiner is asked to provide an opinion as to whether limited and/or painful motion of additional fingers is attributable to the service-connected disabilities.  

The Veteran has alleged circulation problems and reduced strength of the hands.  Please assess the severity of such symptoms, if present, and provide an opinion on whether they are related to the service-connected disabilities.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

11. Schedule an appropriate examination for a report on the current severity of the residuals of his broken nose and septorhinoplasty and turbinoplasty.  The examiner is asked to review the claims file prior to the examination.

All symptoms attributable to the broken nose and subsequent septorhinoplasty and turbinoplasty are to be listed.  The Veteran has alleged pain, discharge, congestion, nose bleeding, and pain and sensitivity.  The examiner is asked to provide an opinion on whether these symptoms are attributable to his service-connected disability.  

The examiner is asked whether there is 50 percent obstruction of the nasal passage on both sides, or whether there is complete obstruction on one side.  

The Veteran is diagnosed with allergic rhinitis, noted on the VA examinations as diagnosed in August 2011.  The examiner is asked whether this is attributable to the Veteran's service-connected disability.  If not attributable to the residuals of the nose injury and surgeries, the examiner is asked with it is as likely as not (50 percent or greater probability) related to service, in that it was diagnosed in service, or if not, then incepted during service.  The Board notes that he separated from service in August 2011.

He alleges his nose is deviated to one side.  The examiner is asked whether there is loss of part of one ala or obvious disfigurement as a result of his injury and surgery.  

The examiner is also asked to provide an opinion on whether the nose injuries impact his ability to treat sleep apnea.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

12.  Schedule the Veteran for a VA Gulf War Illness examination for an opinion on whether it is as likely as not that his complaints of joint pain, fatigue, sleep disturbances, light sensitivity, tinnitus, and gastrointestinal symptoms collectively result in a diagnosis of fibromyalgia, chronic fatigue syndrome, or some other "chronic multi-symptom illness of partially understood etiology and pathophysiology."

It is vital that the examiner record all noted signs and reported symptoms, document all clinical findings, and provide a diagnosis where possible.  The examiner is asked to indicate whether any sign or symptoms is not characteristic of a known clinical diagnosis.

The examiner's attention is directed to his complaints of muscle and joint pain that have been found to not correspond with his diagnoses, as well as his complaints of light sensitivity, tinnitus, gastrointestinal problems, and sleep impairment.  For all complained of symptoms, please provide an opinion on whether each one is objectively observable.  For each objectively observable symptom, the examiner is asked whether the symptom is attributable to a known diagnosis.  If the diagnosis is provisional or questionable to any degree, so state.  If any symptoms are not attributable to a known diagnosis, so state.

Some of the Veteran's previous examinations have questioned the veracity of his statements or whether he is overstating his symptoms, as his complaints do not appear to correspond to his diagnoses.  Again, the examiner is asked whether he has objective indications of a chronic disability.  Therefore, if the examiner finds objective indicators that exceed what the known diagnosis is, the examiner is asked whether there is any other diagnosis attributable to his symptoms.  It is therefore essential that all proper diagnostic testing be conducted.

The examiner is asked whether it is as likely as not that (50 percent or greater probability) that there are objective signs or indicators that are manifested by the Veteran's complained of symptoms.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

13.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

14.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


